               Case 8:14-bk-03467-MGW          Doc 74     Filed 03/22/19     Page 1 of 1

                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

In re:
Antonio Amat                                 Case No. 14-03467-MGW
Maria Rosa Exposito
AKA: Antonio Amat Ballata
Debtor(s)
______________________________/


                              TRUSTEE'S NOTICE TO
                             COURT OF COMPLETION
                         OF PAYMENTS UNDER CONFIRMED
                   CHAPTER 13 PLAN AND DEBTOR’S COMPLIANCE
               WITH COURT’S ORDER TO FILE THE DOMESTIC SUPPORT
          CERTIFICATION INCLUDING STATEMENT REGARDING 11 U.S.C. § 522 (q)


   Kelly Remick, Chapter 13 Standing Trustee, hereby submits her notice to the Court that with the latest
distribution, the Debtor(s) have completed payments to the Chapter 13 Trustee under their Chapter 13 Plan;
the Court’s docket reflects the Debtor(s) filed a Domestic Support Certification, including a statement
regarding 11 U.S.C. § 522 (q) as required by the Court’s Order Confirming Plan; and therefore, it would
appear that the Debtor(s) may be entitled to their Discharge if all other requirements have been met.


   Dated 03/22/2019.
                                             /s/ Kelly Remick
                                             Kelly Remick
                                             Chapter 13 Standing Trustee
                                             P.O. Box 6099
                                             Sun City Center, FL 33571
                                             Phone (813) 658-1165
                                             Fax (813) 658-1166
KR/dmt

Copies to:
Antonio Amat
Maria Rosa Exposito
8301 Drycreek Dr.
Tampa, FL 33615

Corona Law Firm PA
3899 NW 7th Street, 2nd Floor
Miami, FL 33126-
